Citation Nr: 0906047	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran had active military service with the United 
States Air Force from August 1973 to August 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for rhinitis and sinusitis as well as granted 
service connection for GERD and assigned a noncompensable 
(zero percent) evaluation, effective September 1, 2003 (the 
day following separation from service).  In October 2006, 
during the pendency of the appeal, a Decision Review Officer 
(DRO) granted an increased 10 percent evaluation for GERD, 
also effective September 1, 2003.  The Veteran has expressed 
his desire to continue the appeal with regard to this issue.  
Consequently, the issue of entitlement to a higher disability 
evaluation based upon an initial grant of service connection 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993); Fenderson v. West, 12 Vet. App. 119 (1999).

Evidence of record indicates that the Veteran had a personal 
hearing at the RO with a Hearing Officer (HO) in October 
2006.  A copy of the transcript of that hearing is not of 
record.  The Veteran had also requested, and was scheduled 
for, a Board hearing at the RO.  In September 2008, however, 
he withdrew that request and asked that adjudication proceed 
on his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in May 2003, January 2008, and May 2008.

The Board notes that the Veteran testified before a Hearing 
Officer at the RO in October 2006 regarding all three issues 
on appeal.  As noted above, a copy of the transcript of that 
hearing is not of record.  His testimony must be considered 
by the Board as well as any other adjudicator.  A full 
transcript of the October 2006 RO hearing must be obtained 
and associated with the claims file.  Summary notes that are 
presently contained in the claims folder are not adequate.  
If no transcript can be obtained, the Veteran must be offered 
the opportunity for a new hearing.

As to the claims of entitlement to service connection for 
currently diagnosed chronic sinusitis and allergic rhinitis, 
additional development is required to obtain adequate VA 
examinations.  VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if the VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2008).

In this case, service treatment records reflect that the 
Veteran was treated for allergic rhinitis as well as 
sinusitis during active service.  In the July 1973 Report of 
Medical History associated with the Veteran's service 
entrance examination, the Veteran indicated that he had nose 
trouble as well as hay fever.  The examiner noted a finding 
of allergic rhinitis NCD (not considered disabling).  In an 
October 2000 Asthma/Hay Fever Questionnaire, the Veteran 
reported that he had suffered from nasal symptoms since age 8 
and chest symptoms since age 43.  The Veteran was treated on 
multiple occasions for allergic rhinitis from 2000 to 2002. 

VA regulations provide that diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  See 38 C.F.R. § 3.380 (2008).

Several VA and VA fee-based examinations have been provided 
in this case.  In a May 2003 VA fee-based examination report, 
the Veteran complained of chronic rhinitis and sinusitis.  
The examiner diagnosed recurrent allergic sinusitis, 
currently asymptomatic.  A November 2004 VA examination 
report reflected complaints of rhinitis and sinusitis.  The 
Veteran indicated that he had hay fever as a child.  It was 
further noted that there was a seasonal nature of the 
rhinitis, which was most severe in the spring of the year.  
The examiner listed assessments of allergic rhinitis and 
recurrent sinusitis.  In a February 2006 VA fee-based 
examination report, the Veteran indicated that he had 
suffered from sinusitis three times per year with symptoms 
including interference with breathing, purulent nasal 
discharge, facial pain, and hoarseness.  He also reported 
using daily antihistamines and steroid nasal inhalers for 
treatment of his seasonal allergic rhinitis since 2001.  
While the examiner did not detect any rhinitis or sinusitis 
during his physical examination, he listed diagnoses of 
sinusitis and allergic seasonal rhinitis.  A February 2006 
sinus X-ray report revealed minimal hazy density dependently 
within the maxillary sinuses, right greater than left, 
without associated air-fluid levels which may represent 
minimal sinus disease. 

Unfortunately, none of the examiners have been asked to 
opine, and none have volunteered an opinion, as to whether 
there is a medical relationship between the Veteran's current 
sinusitis and rhinitis disabilities and service.  Additional 
examination is required to obtain such opinions.  Further, in 
order to ensure that the examiners are fully informed and 
their opinions based on adequate rationale, the complete 
claims folder must be provided for review in conjunction with 
the examinations.

Accordingly, the case is REMANDED for the following actions:

1.  A full hearing transcript for the 
October 2006 RO hearing must be obtained 
and associated with the claims file.  If 
no transcript can be obtained, the Veteran 
must be offered the opportunity for a new 
hearing.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated him for his service-connected 
GERD as well as claimed sinusitis and 
allergic rhinitis disabilities for the 
time period from June 2006 to the present.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the Veteran for 
a VA respiratory examination.  Prior to 
the examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Following 
review of the claims folder, and an 
examination of the Veteran, the physician 
is requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
any diagnosed sinusitis condition had its 
onset during the Veteran's active duty 
service.

The physician is also requested to provide 
an opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any diagnosed rhinitis had 
its onset in or was aggravated by the 
Veteran's active duty service.  The 
physician should specify if any diagnosed 
condition is a seasonal and other acute 
allergic manifestation subsiding on the 
absence of or removal of the allergen.  
The physician should also determine 
whether it is at least as likely as not 
(50 percent probability or greater) that 
(1) the Veteran had a pre-existing 
disability of allergic rhinitis that was 
aggravated (permanently worsened), as the 
result of active service, and if so (2) 
whether that increase in disability is due 
to the natural progression of the disease.  
A full and complete rationale is required 
for all opinions expressed.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  See 38 C.F.R. § 3.655.  

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


